Citation Nr: 0919324	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-13 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 11, 1962 
for the grant of service connection for a right shoulder 
disability, including the question of whether there was clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.  He also had a subsequent, unverified period of service 
with the Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.  

The Board notes that the Veteran's representative attempted 
to revoke her power of attorney in a letter dated January 
2009.  The Board found, however, that the representative's 
attempts at revocation did not comply with 38 C.F.R. 
§ 20.608.  In a February 2009 letter, the representative was 
informed that her January 2009 letter had been construed as a 
motion to withdraw from VA representation and that the motion 
did not comply with 38 C.F.R. § 20.608.  The representative 
was further informed that the appeal would be held in 
abeyance for 30 days, or until a revised motion was received 
and considered, and that if the Board had not heard from her 
within 30 days, it would assume that she wished to remain the 
Veteran's representative and review of the appeal would 
resume.  As review of the claims folder does not reveal that 
the Veteran's representative submitted a response to the 
February 2009 letter within the allotted time frame, the 
Board will continue to recognize her as the Veteran's 
representative.  

In a July 2008 statement in support of claim, the Veteran 
indicated that he wished to reopen his previously denied 
claim for service connection for a lower back disorder.  The 
RO acknowledged receipt of this claim in an October 2008 
letter, but there is no indication that this issue has been 
adjudicated.  As such, it is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection 
for a right shoulder disorder in August 1949, which he 
withdrew in October 1949, prior to RO adjudication of the 
claim.  

2.  The Veteran filed a new claim for service connection for 
a right shoulder disorder in June 1962.  

3.  In a rating decision dated December 1962, the RO granted 
service connection for right shoulder dislocation recurrent, 
operated, effective June 11, 1962.  

4.  The Veteran did not submit a claim for service connection 
for a right shoulder disorder between his October 1949 
withdrawal and June 11, 1962.

5.  The December 1962 rating decision was clearly and 
unmistakably erroneous by granting an effective date of June 
11, 1962 for the grant of service connection for a right 
shoulder disorder.


CONCLUSION OF LAW

The rating decision of June 11, 1962 contained clear and 
unmistakable error (CUE).  38 C.F.R. § 3.156(c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection for a right 
shoulder disorder that was received by the RO in August 1949.  
See Veteran's Application for Pension of Compensation for 
Disability Resulting from Service in the Active Military or 
Naval Forces of the United States.  In a letter dated October 
24, 1949, the Veteran requested that the RO consider the 
letter a withdrawal of his disability claim effective as of 
that date.  The RO acknowledged receipt of this letter and 
informed the Veteran that in accordance with his request, his 
claim had been placed in a disallowed status and that any 
further communication received from him indicating an 
intention to reopen would be regarded as a new claim.  See 
November 1949 letter.  The RO continued to develop the 
Veteran's claim, however, and in January 1950, it obtained 
service hospital records that confirmed the Veteran's in-
service treatment for a right shoulder disorder.  These 
records were not previously contained in the record.

On June 11, 1962, the RO received a VA Form 8-526, in which 
the Veteran sought entitlement to service connection for a 
right shoulder disorder.  In a December 1962 rating decision, 
the claim for service connection for right shoulder 
dislocation recurrent, operated, was granted with a 
noncompensable evaluation effective June 11, 1962.  The 
Veteran was informed of this decision by letter dated 
December 18, 1962.  

Pursuant to VA regulation, the Veteran had one year from the 
date of the notice of the December 1962 rating decision that 
granted service connection for right shoulder dislocation 
recurrent, operated, within which to file an application for 
review with the effective date assigned.  The claims folder 
contains no such communication, nor has the Veteran claimed 
that he submitted a timely application for review regarding 
the effective date.  As there was no timely application for 
review, the December 1962 rating decision establishing June 
11, 1962 as the effective date for service connection for 
right shoulder dislocation recurrent, operated, is final.  38 
U.S.C.A. § 4005(b) (1958); 38 C.F.R. § 3.104(a) and (c) 
(1956, Supp. 1962).  

The Veteran now contends that he is entitled to an effective 
date prior to June 11, 1962 for the grant of service 
connection for his right shoulder disability.  He asserts 
that the effective date should be August 10, 1949, the date 
of his original claim for service connection.  See July 2001 
VA Form 9 with attachment.  The Veteran disagrees with the 
RO's finding that in October 1949, he expressly, and in 
writing, withdrew his original claim for service connection.  
He argues that the word "withdraw" provides the right to 
return and that he had the right to resubmit his original 
claim.  The veteran further contends that, therefore, the 
effective date should be in August 1949.  See August 2006 
notice of disagreement (NOD); see also statements in support 
of claim dated December 2006, March 2007, April 2007 and 
September 2007.  

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), which held that if a claimant wishes to obtain an 
effective date earlier than that assigned in a RO decision, 
the claimant must file a timely appeal as to that decision.  
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is a motion to revise the 
decision based on CUE.  The Court also held that there can be 
no freestanding claim for an earlier effective date and that 
it was error to entertain such a claim.  Rather, the proper 
course of action would have been to dismiss the appeal.

As noted above, the Veteran did not voice any disagreement 
with the RO's assignment of an effective date of June 11, 
1962 within one year following his receipt of the December 
1962 notice letter.  Therefore, pursuant to the decision in 
Rudd, the only basis on which to grant an effective date 
earlier than June 11, 1962 for the establishment of service 
connection for the Veteran's right shoulder disability would 
be a determination there was CUE in the December 1962 rating 
decision.  

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision can 
be reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

In this case, the Veteran asserts that there was CUE when the 
RO failed to acknowledge and accept the findings of a VA 
physician who determined that his disabling injuries dated 
from the time of military service.  The opinion the Veteran 
points to is found in a March 2000 VA compensation and 
pension (C&P) joints examination report.  The Veteran also 
asserts that the RO denied his claim and that it was not 
until after the March 2000 VA examination that he was granted 
compensation for his right shoulder disability.  He contends, 
therefore, that his claim for service connected disability 
should be made effective not later than the date of his 
August 10, 1949 claim for the severe injuries that occurred 
in 1945.  See statements in support of claim received April 
2007 and September 2007.  

While the Board is not impressed by the arguments of the 
Veteran, the Board otherwise finds that the December 1962 
rating decision contained CUE.  

As was noted above, in order to find that the December 1962 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the submission of the relevant service medical records in 
January 1950 required the assignment of an effective date 
based on the Veteran's original claim for service connection 
filed on August 10,1949.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Atkins v. Derwinski, 1 
Vet. App. 228 (1991).  The Board finds that the December 1962 
rating decision was clearly and unmistakably erroneous in not 
assigning an effective date in 1949 for the grant of service 
connection for a right shoulder disorder.

In December 1962 and in 1949, where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Veterans Administration.  38 C.F.R. § 
3.156(c) (2008); 38 C.F.R. § 3.156(e) (1956, Supp. 1962); 
38 C.F.R. § 3.201 (1949).

In addition, when the new and material evidence consists of 
service department records, the effective date is to agree 
with the evaluation (since it is considered these records 
were lost or mislaid) on the date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to the rules on original claims filed within 1 year 
after separation from service.  See 38 C.F.R. § 3.400(q)(2) 
(2008); 38 C.F.R. § 3.400(q)(2) (1956, Supp. 1962).

In this regard, the Board finds that with the January 1950 
receipt of the service medical records evidencing in-service 
treatment and diagnosis of a right shoulder disorder, and the 
fact that these records were presumed to have been previously 
lost or mislaid by VA and were clearly relevant, the RO was 
then required to assign an effective date for the grant of 
service connection for a right shoulder disorder that was 
consistent with the evaluation contained within those 
records.  Therefore, since the Veteran's original claim was 
filed on August 10, 1949, the assignment of an effective date 
of June 11, 1962 was undebatably erroneous.

In summary, the Board finds that once the record showed 
relevant 1945 in-service findings and symptoms of a right 
shoulder disorder that were not previously of record, the 
effective date for the grant of service connection had to be 
based on the Veteran's original claim in 1949.  Consequently, 
the Board finds that the December 1962 rating decision 
contained CUE with respect to its assignment of an effective 
date of June 11, 1962, and that the effective date for the 
grant of service connection for the Veteran's right shoulder 
disorder should instead be August 10, 1949.








ORDER

The rating decision of December 1962 contained clear and 
unmistakable error by assigning an effective date of June 11, 
1962 for the grant of service connection for a right shoulder 
disorder, and an effective date of August 10, 1949 is 
granted.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


